Name: 2007/827/EC: Council Decision of 22Ã November 2007 on the conclusion of the Agreement between the European Community and the Republic of Moldova on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: Europe;  international law;  international affairs;  European construction
 Date Published: 2007-12-19

 19.12.2007 EN Official Journal of the European Union L 334/168 COUNCIL DECISION of 22 November 2007 on the conclusion of the Agreement between the European Community and the Republic of Moldova on the facilitation of the issuance of visas (2007/827/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular points (i) and (ii) of Article 62(2)(b), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the Republic of Moldova on the facilitation of the issuance of visas. (2) The Agreement was signed, on behalf of the European Community, on 10 October 2007 subject to its possible conclusion at a later date, in accordance with a Council Decision adopted on 9 October 2007. (3) The Agreement should be approved. (4) The Agreement establishes a Joint Committee for the management of the Agreement, which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Community position in this case. (5) In accordance with the Protocol on the position of the United Kingdom and Ireland, and the Protocol integrating the Schengen acquis into the framework of the European Union, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom and Ireland are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (6) In accordance with the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Moldova on the facilitation of the issuance of visas is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision (1). Article 2 The President of the Council shall give the notification provided for in Article 15(1) of the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Community in the Joint Committee of experts established by Article 12 of the Agreement. Article 4 The position of the Community within the Joint Committee of experts with regard to the adoption of its rules of procedure as required under Article 12(4) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done in Brussels, 22 November 2007. For the Council The President M. PINHO (1) See page 169 of this Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT between the European Community and the Republic of Moldova on the facilitation of the issuance of visas THE EUROPEAN COMMUNITY, hereinafter referred to as the Community; and THE REPUBLIC OF MOLDOVA, hereinafter referred to as the Parties, BEARING IN MIND that, as from 1 January 2007, EU citizens are exempted from the visa requirement when travelling to the Republic of Moldova for a period of time not exceeding 90 days per period of 180 days or transiting through the territory of the Republic of Moldova, WITH A VIEW to further developing friendly relations between the Parties and desiring to facilitate people-to-people contacts as an important condition for a steady development of economic, humanitarian, cultural, scientific and other ties, by facilitating the issuance of visas to Moldovan citizens, HAVING REGARD to the current EU-Moldova ENP Action Plan, which noted that a constructive dialogue on visa cooperation between the EU and Moldova, including an exchange of views on possibilities of visa facilitation in compliance with the acquis would be established, RECOGNISING the introduction of a visa-free travel regime for the citizens of the Republic of Moldova as a long term perspective, RECOGNISING that if the Republic of Moldova were to reintroduce the visa requirement for EU citizens, the same facilitations granted under this agreement to the citizens of the Republic of Moldova would automatically, on the basis of reciprocity, apply to citizens of the European Union, RECOGNISING that visa facilitation should not lead to illegal migration and paying special attention to security and readmission, TAKING INTO ACCOUNT the Protocol on the position of the United Kingdom and Ireland and the Protocol integrating the Schengen acquis into the framework of the European Union, annexed to the Treaty on European Union and the Treaty establishing the European Community and confirming that the provisions of this agreement do not apply to the United Kingdom and Ireland, TAKING INTO ACCOUNT the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community and confirming that the provisions of this agreement do not apply to the Kingdom of Denmark, HAVE AGREED AS FOLLOWS: Article 1 Purpose and scope of application The purpose of this Agreement is to facilitate the issuance of visas to the citizens of the Republic of Moldova for an intended stay of no more than 90 days per period of 180 days. Article 2 General clause 1. The visa facilitations provided in this Agreement shall apply to citizens of the Republic of Moldova only insofar as they are not exempted from the visa requirement by the laws and regulations of the Community or the Member States, this Agreement or other international agreements. 2. The national law of the Republic of Moldova, or of the Member States or Community law shall apply to issues not covered by the provisions of this Agreement, such as the refusal to issue a visa, recognition of travel documents, proof of sufficient means of subsistence and the refusal of entry and expulsion measures. Article 3 Definitions For the purpose of this Agreement: (a) Member State shall mean any Member State of the European Union, with the exception of the Kingdom of Denmark, Ireland and the United Kingdom; (b) Citizen of the European Union shall mean a national of a Member State as defined in point (a); (c) Citizen of the Republic of Moldova shall mean a person who holds the citizenship of the Republic of Moldova; (d) Visa shall mean an authorisation issued by a Member State or a decision taken by such State which is required with a view to:  entry for an intended stay in that Member State or in several Member States of no more than 90 days per period of 180 days,  entry for transit through the territory of that Member State or several Member States; (e) legally residing person shall mean a citizen of the Republic of Moldova authorised or entitled to stay for more than 90 days in the territory of a Member State, on the basis of Community or national legislation. Article 4 Documentary evidence regarding the purpose of the journey 1. For the following categories of citizens of the Republic of Moldova, the following documents shall suffice for justifying the purpose of the journey to the other Party: (a) for members of official delegations who, following an official invitation addressed to the Republic of Moldova, are to participate in meetings, consultations, negotiations or exchange programs, as well as in events held in the territory of the Member States by intergovernmental organisations:  a letter issued by a Moldovan authority confirming that the applicant is a member of its delegation travelling to the other Party to participate at the aforementioned events, accompanied by a copy of the official invitation; (b) for members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events held in the territory of the Member States:  a written request from the host organisation confirming that the person concerned is participating in the event; (c) for business people and representatives of business organisations:  a written request from a host legal person or company, or an office or a branch of such legal person or company, state or local authorities of the Member States or organising committees of trade and industrial exhibitions, conferences and symposia held in the territories of the Member States, endorsed by the State Chamber of Registration of the Republic of Moldova; (d) for drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Moldova:  a written request from the national association of carriers of the Republic of Moldova providing for international road transportation, stating the purpose, duration and frequency of the trips; (e) for members of train, refrigerator and locomotive crews in international trains travelling to the territories of the Member States:  a written request from the competent railway company of the Republic of Moldova stating the purpose, duration and frequency of the trips; (f) for journalists:  a certificate or other document issued by a professional organisation proving that the person concerned is a qualified journalist and a document issued by his/her employer stating that the purpose of the journey is to carry out journalistic work; (g) for persons participating in scientific, cultural and artistic activities, including university and other exchange programmes:  a written request from the host organisation to participate in those activities; (h) for pupils, students, post-graduate students and accompanying teachers who undertake trips for the purposes of study or educational training, including in the framework of exchange programmes as well as other school-related activities:  a written request or a certificate of enrolment from the host university, college or school or student cards or certificates of the courses to be attended; (i) for participants in international sports events and persons accompanying them in a professional capacity:  a written request from the host organisation, competent authorities, national sport Federations or National Olympic Committees of the Member States; (j) for participants in official exchange programmes organised by twin cities and other localities:  a written request of the Head of Administration/Mayor of these cities or other localities; (k) for close relatives  spouse, children (including adopted), parents (including custodians), grandparents and grandchildren  visiting citizens of the Republic of Moldova legally residing in the territory of the Member States:  a written request from the host person; (l) for representatives of civil society organisations when undertaking trips for the purposes of educational training, seminars, conferences, including in the framework of exchange programmes:  a written request issued by the host organisation, a confirmation that the person is representing the civil society organisation and the certificate on establishment of such organisation from the relevant Register issued by a state authority in accordance with the national legislation; (m) for persons visiting for burial ceremonies:  an official document confirming the fact of death as well as confirmation of the family or other relationship between the applicant and the deceased; (n) for visiting military and civil burial grounds:  an official document confirming the existence and preservation of the grave as well as family or other relationship between the applicant and the buried; (o) for persons visiting for medical reasons and necessary accompanying persons:  an official document of the medical institution confirming necessity of medical care in this institution, the necessity of being accompanied, and proof of sufficient financial means to pay for the medical treatment. 2. The written request mentioned in paragraph 1 shall contain the following items: (a) for the invited person: name and surname, date of birth, sex, citizenship, number of the passport, time and purpose of the journey, number of entries and where relevant the name of the spouse and children accompanying the invited person; (b) for the inviting person: name, surname and address; (c) for the inviting legal person, company or organisation: full name and address and:  if the request is issued by an organisation or authority, the name and position of the person who signs the request,  if the inviting person is a legal person or company or an office or a branch of such legal person or company established in the territory of a Member State, the registration number as required by the national law of the Member State concerned. 3. For the categories of persons mentioned in paragraph 1, all categories of visas shall be issued according to the simplified procedure without requiring any other justification, invitation or validation concerning the purpose of the journey, provided for by the legislation of the Member States. Article 5 Issuance of multiple-entry visas 1. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with a term of validity of up to five years to the following categories of persons: (a) members of national and regional Governments and Parliaments, Constitutional Court and Supreme Court if they are not exempted from the visa requirement by this Agreement, in the exercise of their duties, with a term of validity limited to their term of office if this is less than five years; (b) permanent members of official delegations who, following an official invitation addressed to the Republic of Moldova, are to participate regularly in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental programmes; (c) spouses and children (including adopted), who are under the age of 21 or are dependent, and parents (including custodians) visiting citizens of the Republic of Moldova legally residing in the territory of the Member States with the term of validity limited to the duration of the validity of their authorisation for legal residence; (d) business people and representatives of business organisations who regularly travel to the Member States; (e) journalists. 2. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with a term of validity of up to one year to the following categories of persons, provided that during the previous year they have obtained at least one visa, have made use of it in accordance with the laws on entry and stay of the visited State and that there are reasons for requesting a multiple-entry visa: (a) members of official delegations who, following an official invitation addressed to the Republic of Moldova, are to participate regularly in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations; (b) representatives of civil society organisations travelling regularly to Member States for the purposes of educational training, seminars, conferences, including in the framework of exchange programmes; (c) members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events who regularly travel to the Member States; (d) drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Moldova; (e) members of train, refrigerator and locomotive crews in international trains travelling to the territories of the Member States; (f) persons participating in scientific, cultural and artistic activities, including university and other exchange programmes, who regularly travel to the Member States; (g) students and post-graduate students who regularly travel for the purposes of study or educational training, including in the framework of exchange programmes; (h) participants in international sports events and persons accompanying them in a professional capacity; (i) participants in official exchange programmes organised by twin cities or other localities. 3. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with a term of validity of a minimum of 2 years and a maximum of 5 years to the categories of persons referred to in paragraph 2, provided that during the previous two years they have made use of the one year multiple-entry visas in accordance with the laws on entry and stay of the visited State and that the reasons for requesting a multiple-entry visa are still valid. 4. The total period of stay of persons referred to in paragraphs 1 to 3 shall not exceed 90 days per period of 180 days in the territory of the Member States. Article 6 Fees for processing visa applications 1. The fee for processing visa applications of citizens of the Republic of Moldova shall amount to EUR 35. The aforementioned amount may be reviewed in accordance with the procedure provided for in Article 15(4). 2. Fees for processing the visa application shall be waived for the following categories of persons: (a) close relatives  spouse, children (including adopted) parents (including custodians), grandparents and grandchildren of citizens of the Republic of Moldova legally residing in the territory of the Member States; (b) members of national and regional Governments and Parliaments, Constitutional Court and Supreme Court if they are not exempted from the visa requirement by this Agreement; (c) members of official delegations who, following an official invitation addressed to the Republic of Moldova, are to participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations; (d) pupils, students, post-graduate students and accompanying teachers who undertake trips for the purposes of study or educational training, including in the framework of exchange programmes as well as other school related activities; (e) disabled persons and the person accompanying them, if necessary; (f) persons who have presented documents proving the necessity of their travel on humanitarian grounds, including to receive urgent medical treatment and the person accompanying such person, or to attend a funeral of a close relative, or to visit a seriously ill close relative; (g) participants in international sports events and persons accompanying them in a professional capacity; (h) persons participating in scientific, cultural and artistic activities including university and other exchange programmes; (i) participants in official exchange programmes organised by twin cities or other localities; (j) journalists; (k) children under the age of 18 and dependent children under the age of 21; (l) pensioners; (m) drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Moldova; (n) members of train, refrigerator and locomotive crews travelling to the territories of the Member States; (o) members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events held in the territory of the Member States. 3. By way of derogation from paragraph 1, Bulgaria and Romania which are bound by the Schengen acquis but which do not yet issue Schengen visas, may waive the fees for processing national short stay visa applications for citizens of the Republic of Moldova, until the day to be determined by the Council Decision for their full implementation of the Schengen acquis on visa policy. Article 7 Length of procedures for processing visa applications 1. Diplomatic missions and consular posts of the Member States shall take a decision on the request to issue a visa within 10 calendar days of the date of the receipt of the application and documents required for issuing the visa. 2. The period of time for taking a decision on a visa application may be extended to up to 30 calendar days in individual cases, notably when further scrutiny of the application is needed. 3. The period of time for taking a decision on a visa application may be reduced to two working days or less in urgent cases. Article 8 Departure in the case of lost or stolen documents Citizens of the European Union and of the Republic of Moldova who have lost their identity documents, or from whom these documents have been stolen while staying in the territory of the Republic of Moldova or the Member States, may leave that territory on the basis of valid identity documents entitling them to cross the border issued by diplomatic missions or consular posts of the Member States or of the Republic of Moldova without any visa or other authorisation. Article 9 Extension of visa in exceptional circumstances Citizens of the Republic of Moldova who are not able to leave the territory of the Member States by the time stated in their visas for reasons of force majeure shall have the term of their visas extended free of charge in accordance with the legislation applied by the receiving State for the period required for their return to the State of their residence. Article 10 Diplomatic passports 1. Citizens of the Republic of Moldova who are holders of valid diplomatic passports may enter, leave and transit through the territories of the Member States without visas. 2. Persons mentioned in paragraph 1 may stay in the territories of the Member States for a period not exceeding 90 days per period of 180 days. Article 11 Territorial validity of visas Subject to the national rules and regulations concerning national security of the Member States and subject to EU rules on visas with limited territorial validity, citizens of the Republic of Moldova shall be entitled to travel within the territory of the Member States on equal basis with citizens of the European Union Article 12 Joint Committee for management of this Agreement 1. The Parties shall set up a Joint Committee of experts (hereinafter referred to as the Committee), composed of representatives of the European Community and of the Republic of Moldova. The Community shall be represented by the Commission of the European Communities, assisted by experts from the Member States. 2. The Committee shall, in particular, have the following tasks: (a) monitoring the implementation of this Agreement; (b) suggesting amendments or additions to this Agreement; (c) settling disputes arising out of the interpretation or application of the provisions in this Agreement. 3. The Committee shall meet whenever necessary at the request of one of the Parties and at least once a year. 4. The Committee shall establish its rules of procedure. Article 13 Relation of this Agreement with bilateral Agreements between Member States and the Republic of Moldova As from its entry into force, this Agreement shall take precedence over provisions of any bilateral or multilateral agreements or arrangements concluded between individual Member States and the Republic of Moldova, insofar as the provisions of the latter agreements or arrangements cover issues dealt with by this Agreement. Article 14 Reciprocity clause Should the Republic of Moldova reintroduce the visa requirement for citizens of the European Union or certain categories of such citizens, the same facilitations granted under this agreement to the citizens of the Republic of Moldova would automatically, on the basis of reciprocity, apply to the citizens of the European Union concerned. Article 15 Final clauses 1. This Agreement shall be ratified or approved by the Parties in accordance with their respective procedures and shall enter into force on the first day of the second month following the date on which the Parties notify each other that the procedures referred to above have been completed. 2. By way of derogation from paragraph 1, this Agreement shall only enter into force on the date of the entry into force of the Agreement between the European Community and the Republic of Moldova on readmission of persons if this date falls after the date provided for in paragraph 1. 3. This Agreement shall be concluded for an indefinite period of time, unless terminated in accordance with paragraph 6. 4. This Agreement may be amended by written agreement of the Parties. Amendments shall enter into force after the Parties have notified each other of the completion of their internal procedures necessary for this purpose. 5. Each Party may suspend in whole or in part this Agreement for reasons of public order, protection of national security or protection of public health. The decision on suspension shall be notified to the other Party not later than 48 hours before its entry into force. The Party that has suspended the application of this Agreement shall immediately inform the other Party once the reasons for the suspension no longer apply. 6. Each Party may terminate this Agreement by giving written notice to the other Party. This Agreement shall cease to be in force 90 days after the date of such notification. Done at Brussels on the tenth day of October in the year two thousand and seven in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, Swedish and Moldovan languages, each of these texts being equally authentic. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ ¡ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapen Pentru Comunitatea EuropeanÃ  Pentru Comunitatea EuropeanÃ  Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã ¾Ã »Ã ´Ã ¾Ã ²Ã ° Por la RepÃ ºblica de Moldova Za Moldavskou republiku For Republikken Moldova FÃ ¼r die Republik Moldau Moldova Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¿Ã »Ã ´Ã ±Ã ²Ã ¯Ã ±Ã  For the Republic of Moldova Pour la RÃ ©publique de Moldova Per la Repubblica di Moldova Moldovas Republikas vÃ rdÃ  Moldovos Respublikos vardu A Moldovai KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika tal-Moldova Voor de Republiek MoldaviÃ « W imieniu Republiki MoÃ dowy Pela RepÃ ºblica da MoldÃ ¡via Pentru Republica Moldova Za MoldavskÃ º republiku Za Republiko Moldavijo Moldovan tasavallan puolesta FÃ ¶r Republiken Moldavien Pentru Republica Moldova ANNEX PROTOCOL TO THE AGREEMENT ON THE MEMBER STATES THAT DO NOT FULLY APPLY THE SCHENGEN ACQUIS Those Member States which are bound by the Schengen acquis but which do not yet issue Schengen visas, while awaiting the relevant decision of the Council to that end, shall issue national visas the validity of which is limited to their own territory. These Member States may unilaterally recognise Schengen visas and residence permits for the transit through their territory, in accordance with Decision No 895/2006/EC of the European Parliament and of the Council of 14 June 2006. As Decision No 895/2006/EC of 14 June 2006 does not apply to Romania and Bulgaria, similar provisions will be proposed by the European Commission in order to enable these countries to unilaterally recognise Schengen visas and residence permits and other similar documents issued by other Member States not yet fully integrated into the Schengen area for the purpose of transit through their territory. JOINT DECLARATION CONCERNING DENMARK The Parties take note that the Agreement does not apply to the procedures for issuing visas by the diplomatic missions and consular posts of the Kingdom of Denmark. In such circumstances, it is desirable that the authorities of Denmark and of the Republic of Moldova conclude, without delay, a bilateral agreement on the facilitation of the issuance of short-stay visas in similar terms as the Agreement between the European Community and the Republic of Moldova. JOINT DECLARATION CONCERNING THE UNITED KINGDOM AND IRELAND The Parties take note that the Agreement does not apply to the territory of the United Kingdom and Ireland. In such circumstances, it is desirable that the authorities of the United Kingdom, Ireland and the Republic of Moldova conclude bilateral agreements on the facilitation of the issuance of visas. JOINT DECLARATION CONCERNING ICELAND AND NORWAY The Parties take note of the close relationship between the European Community and Norway and Iceland, particularly by virtue of the Agreement of 18 May 1999 concerning the association of these countries with the implementation, application and development of the Schengen acquis. In such circumstances, it is desirable that the authorities of Norway, Iceland and the Republic of Moldova conclude, without delay, bilateral agreements on the facilitation of the issuance of short-stay visas in similar terms as the Agreement between the European Community and the Republic of Moldova. JOINT DECLARATION CONCERNING THE SWISS CONFEDERATION AND LIECHTENSTEIN If the Agreement between the EU, the EC and the Swiss Confederation concerning the Swiss Confederations association with the implementation, application and development of the Schengen acquis and the Protocols to this Agreement concerning Liechtenstein has entered into force by the time negotiations with the Republic of Moldova have been concluded, a similar declaration will also be made in respect of Switzerland and Liechtenstein. EUROPEAN COMMUNITY DECLARATION ON ACCESS OF VISA APPLICANTS AND HARMONISATION OF INFORMATION ON PROCEDURES FOR ISSUING SHORT-STAY VISAS AND DOCUMENTS TO BE SUBMITTED WHEN APPLYING FOR SHORT-STAY VISAS Recognising the importance of transparency for visa applicants, the European Community recalls that the legislative proposal on the recast of the Common Consular Instructions on visas for the diplomatic missions and consular posts adopted on 19 July 2006 by the European Commission and currently under discussions between the European Parliament and the Council, addressed the issue of conditions of access of visa applicants to diplomatic missions and consular posts of the Member States. Regarding the information to be provided to visa applicants, the European Community considers that appropriate measures should be taken, in general, to draw up basic information for applicants on the procedures and conditions for applying for visas and on their validity. The European Community will draw up a list of minimum requirements in order to ensure that applicants from the Republic of Moldova are given coherent and uniform basic information and are required to submit, in principle, the same supporting documents. The information mentioned above is to be disseminated widely (on the notice boards of consulates, in leaflets, on websites etc.). The diplomatic missions and consular posts of the Member States shall provide information about existing possibilities under the Schengen acquis for facilitation of the issuing of short-stay visas on a case-by-case basis, and in particular for bona fide applicants. EUROPEAN COMMISSION DECLARATION ON REPRESENTATION AND THE COMMON APPLICATION CENTRE IN CHISINAU Recognising the difficulties Moldovan citizens face when applying for Schengen visas due to the limited Consular presence of Schengen Member States, the European Commission strongly encourages Member States  and particularly those Member States that issue Schengen visas  to improve their presence in the Republic of Moldova, by making full use of the existing possibilities: setting up an own representation, being represented by another Member State or fully using the several options to be provided through the Common Application Centre in Chisinau. DECLARATIONS ON LOCAL BORDER TRAFFIC POLITICAL DECLARATION FROM ROMANIA ON LOCAL BORDER TRAFFIC Romania declares its willingness to enter into negotiations of a bilateral agreement with the Republic of Moldova for the purpose of implementing the local border traffic regime established by EC Regulation No 1931/2006 of 20 December 2006 laying down rules on local border traffic at the external land borders of the Member States and amending the provisions of the Schengen Convention. POLITICAL DECLARATION FROM THE REPUBLIC OF MOLDOVA ON LOCAL BORDER TRAFFIC The Republic of Moldova declares its willingness to enter into negotiations of a bilateral agreement with Romania for the purpose of implementing such a local border traffic regime.